Case 2:18-cr-20010-PKH Document 153               Filed 12/07/18 Page 1 of 2 PageID #: 579



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF

V.                               Case No. 2:18-CR-20010-005

CHRISTOPHER MITCHELL HARBOUR                                                       DEFENDANT

                   AMENDED SCHEDULING ORDER: SENTENCING

I.     SENTENCING HEARING

       A sentencing hearing is scheduled in this case for February 20, 2019 at 10:30 am in

Fort Smith, Arkansas, third-floor courtroom (Room 310) before Honorable P. K. Holmes, III.

II.    SENTENCING MEMORANDA

       In every case, the Court makes a thorough review of the Presentence Investigation Report

and the record as a whole. A sentencing memorandum should only be filed if a party believes

additional briefing on an issue is necessary and/or would be beneficial to the Court. Any such

memorandum must be filed no later than January 30, 2019. If the sentencing is continued,

memoranda are due no later than 21 days prior to the new sentencing date.

       Any responsive memoranda must be filed within seven (7) days after the filing of the

sentencing memorandum that the responding party wishes to address.

       The first page of any such memorandum should include an estimate of the anticipated

length of time necessary for the hearing and should state whether the submitting party plans to

present any testimony.

       Further, if any party otherwise expects the sentencing to be contested, the party or parties

should so inform the Court by January 30, 2019 so that enough time can be allotted for the

hearing.
Case 2:18-cr-20010-PKH Document 153               Filed 12/07/18 Page 2 of 2 PageID #: 580



III.   MOTIONS FOR DEPARTURE AND/OR VARIANCE

       Generally, any motions for departure or variance should be included in a sentencing

memorandum filed in accordance with the guidelines set forth above.              If a sentencing

memorandum is filed that includes such a request, DO NOT FILE a separate motion.

       The Government is directed to file any motion for downward departure pursuant to

U.S.S.G. § 5K1.1, 18 U.S.C. § 3553(e), and/or Rule 35 of the Federal Rules of Criminal Procedure

by February 15, 2019.

IV.    LETTERS OF SUPPORT

       Any letters in support of the Defendant that the Defendant wants the Court to consider

should be provided to the United States Probation Office by February 15, 2019. The Probation

Office will forward copies to the Court. DO NOT send extra copies to chambers directly, as the

Court will only consider letters received through the Probation Office. Unless a Defendant has

sought and received prior approval from the Court (email approval requests to

pkhinfo@arwd.uscourts.gov), no more than five (5) letters of support should be sent per

Defendant. If more than five letters are sent, and the Defendant has not obtained approval to send

more, only the first five will be considered. All letters should be sent together in one packet.

V.     EXTENSIONS

       Any requests for extensions of the above deadlines should be submitted, with copies to

opposing counsel, to pkhinfo@arwd.uscourts.gov prior to the deadline.

       DATED: December 7, 2018


                                             /s/P. K. Holmes, III
                                             P. K. HOLMES, III
                                             CHIEF U.S. DISTRICT JUDGE
